Citation Nr: 1016686	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected nightmare 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

For reasons explained below, the issue of entitlement to 
service connection for heart attack, to include as secondary 
to service-connected nightmare disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter, and there is no competent evidence 
linking the Veteran's current bilateral hearing loss to 
service.

2.  Tinnitus was not shown in service or reported for many 
years thereafter, and there is no competent evidence linking 
the Veteran's current tinnitus to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, 
private treatment records, and lay evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to the acoustic trauma he 
experienced while serving as a medical corpsman in the Army.  
Specifically, the Veteran has alleged that he was exposed to 
noise in service particularly when providing support for an 
artillery base for a month while stationed in Vietnam, as 
that position required him to sleep by 155mm and 175mm 
howitzers as they went off all night long.

The Veteran's DD Form 214 confirms that his military 
occupational specialty in the Air Force was as a medical 
specialist, and also shows that he received the Combat 
Medical Badge.  Therefore, the Board notes the potential 
applicability of 38 U.S.C.A. § 1154(b) in the current case, 
which states that for any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of either hearing loss or 
tinnitus.  At his January 1966 pre-induction examination, 
both ears were evaluated as normal, and an audiogram revealed 
no evidence of hearing loss in either ear.  On a January 1966 
report of medical history, the Veteran indicated that he had 
never had ear trouble.  An audiogram conducted upon his 
entrance into service in November 1966 also revealed no 
evidence of hearing loss in either ear.  At his October 1968 
separation examination, both ears were evaluated as normal, 
and an audiogram revealed no evidence of hearing loss in 
either ear.  On an October 1968 report of medical history, 
the Veteran indicated that he had never had ear trouble or 
hearing loss.

Following his discharge from service, the Board notes that 
the record is silent for any complaints, findings, or 
treatment of either bilateral hearing loss or tinnitus until 
the Veteran filed his current claims for service connection 
in June 2007, nearly 40 years after discharge.

The Veteran underwent a VA audiological examination in 
November 2007.  On that occasion, he described his military 
noise exposure while serving as a medical corpsman in service 
and stated that hearing protection had not been available.  
He denied any post-service civilian recreational noise 
exposure.  Significantly, the Veteran stated that he had 
noticed hearing problems for the past 15 to 20 years (which 
would place the onset in the 1980s, approximately 20 years 
after his service discharge), and he denied tinnitus.  
Audiological testing revealed moderately severe to severe 
sensorineural hearing loss bilaterally.  The VA audiologist 
indicated her review of the claims file and service treatment 
records, then opined that due to the lack of documented 
complaints of tinnitus or hearing impairment in the Veteran's 
records, as well as the absence of acoustic damage, it is not 
as least as likely as not that the Veteran's hearing loss and 
tinnitus are related to his military service.

One day after his VA audiological examination, a November 
2007 VA treatment record mentioned the Veteran's military 
noise exposure in Vietnam and noted the Veteran's belief that 
such exposure had led to his hearing loss.

In his April 2008 notice of disagreement, the Veteran 
expressed his disbelief that the VA audiologist did not 
consider his combat duties when rendering her negative nexus 
opinion.  However, the Board notes that the VA audiologist 
did include the Veteran's description of his military combat 
duties (and the associated noise exposure) in the examination 
report.

At a March 2009 VA audiology consultation, the Veteran 
reiterated his military noise exposure as a medic and also 
reported constant tinnitus and dizziness (noted to be related 
to his heart medication).  Audiological testing revealed 
moderate to severe sensorineural hearing loss in the right 
ear and moderately severe to severe sensorineural hearing 
loss in the left ear.  As reported in a follow-up VA 
treatment record, the Veteran was fitted for new hearing aids 
in April 2009.  Thereafter, in an April 2009 statement, the 
Veteran noted that his hearing had been bad for over 30 years 
and that his new hearing aids were helping quite a bit.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
bilateral hearing loss and tinnitus.  The only evidence 
supporting the Veteran's claims consists of his own 
statements.  While the Veteran was a medical assistant in 
service, there is nothing to establish that he possesses 
specialized knowledge concerning audiology, or is qualified 
to determine the etiology of audiological disorders.  In any 
event, the Board finds the opinion of the VA examiner, who 
has specialized training in audiology and who conducted 
objective testing, to be more probative than the opinion of 
the Veteran, who has less training and expertise in this 
area.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

The November 2007 VA audiologist reviewed the claims file, 
considered the Veteran's service treatment records and 
reports of noise exposure in service, thoroughly interviewed 
and examined the Veteran, and provided adequate reasoning and 
bases for the opinion that the Veteran's bilateral hearing 
loss and tinnitus were not related to his military service.  
In addition, while the Board acknowledges that tinnitus is a 
condition capable of lay observation, the Veteran himself has 
estimated that his bilateral hearing loss and tinnitus did 
not begin until many years after his discharge from service, 
and he even denied experiencing tinnitus at his November 2007 
VA examination.

In addition, the Board reiterates that the first mention of 
either bilateral hearing loss or tinnitus in the record is 
dated in June 2007, when the Veteran claimed both conditions 
in filing for service connection nearly 40 years after his 
service discharge.

Despite the applicability of 38 U.S.C.A. § 1154(b) in the 
current case, the Board notes that section 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for competent evidence 
demonstrating present disability or a nexus between present 
disability and some remote injury or disease of active 
service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 
(1997) ("[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition").  Thus, in the absence of competent 
evidence linking his currently claimed conditions to service, 
there is no basis on which service connection can be 
established.

In sum, the Board finds that the preponderance of the 
competent and probative evidence indicates that the 
Veteran's bilateral hearing loss and tinnitus were not shown 
in service or for many years thereafter, and have not been 
shown by competent medical evidence to be etiologically 
related to his active service.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is not 
warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim of entitlement to service connection for a heart 
condition, to include as secondary to service-connected 
nightmare disorder.

The Veteran contends that he suffered a heart attack in 1984 
as a result of stress and a lack of sleep caused by his 
nightmare disorder.  He reported that he began taking 
antidepressant medication ("nerve pills") after having this 
first heart attack in 1984.

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of heart attack or any 
other cardiac disabilities.  The post-service medical 
evidence of record, which dates from July 1999, documents 
that the Veteran had a heart attack in November 1984 (after 
which he was apparently hospitalized for ten days at St. 
John's Hospital in Springfield, Missouri) and that he 
underwent a triple coronary artery bypass in July 1993 (which 
was reportedly performed by a private doctor at the St. Louis 
University Hospital in St. Louis, Missouri).  On remand, all 
available treatment records from St. John's Hospital and from 
St. Louis University Hospital should be obtained.

In a May 2002 private treatment record, it was noted that the 
Veteran was going to get his medicines from a VA hospital.  
However, at present, the claims file contains VA treatment 
records dating no earlier than May 2007.  Therefore, on 
remand, all relevant medical records for the Veteran should 
be obtained, to include VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In a May 2007 VA treatment record, it was noted that the 
Veteran had a history of heart attack at age 43 and 51, and 
that he began receiving Social Security Administration (SSA) 
disability at age 60 due to cardiovascular problems and 
history of heart attack.  However, an application for SSA 
benefits, a decision awarding such benefits, and any 
underlying records upon which such a decision is based are 
not contained in the claims file.  As these records may be 
relevant to the current appeal, a request should be made to 
the SSA for any records pertaining to the Veteran, including 
any decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In an April 2009 statement, a private doctor (who claimed to 
have provided cardiac treatment to the Veteran in December 
1984) stated that the Veteran had sustained his myocardial 
infarction at a relatively young age and that it is possible 
that this coronary disease was exacerbated during his 
military service in Vietnam as a medic.

The Veteran underwent a VA heart examination in June 2009, 
during which it was noted that his coronary artery disease 
was first diagnosed at the time of his November 1984 heart 
attack.  The VA examiner diagnosed the Veteran with coronary 
artery disease and opined that it is more likely than not 
that such disability has been caused in its entirety by his 
longstanding hypertension, hyperlipidemia, and smoking 
history.  The VA examiner went on to opine that, as there is 
no good medically accepted evidence that PTSD with nightmares 
causes or aggravates coronary artery disease beyond its 
normal progression, it is less likely than not that the 
Veteran's psychiatric condition has caused or aggravated his 
coronary artery disease.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his heart disability since his 
discharge from service.  After securing 
any necessary release, the RO/AMC should 
obtain any records identified which are 
not duplicates of those contained in the 
claims file, including all available 
treatment records from St. John's Hospital 
in Springfield, Missouri and from St. 
Louis University Hospital in St. Louis, 
Missouri.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  In addition, obtain all 
available VA treatment records from the VA 
Medical Center in Columbia, Missouri.

2.  Contact the SSA and request copies of 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
additional development is thereafter 
deemed necessary, such should be 
accomplished, and the claim again 
adjudicated.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


